662 S.E.2d 387 (2008)
STATE of North Carolina
v.
Ernest Lee Junior PETTIS.
No. 522P07.
Supreme Court of North Carolina.
April 10, 2008.
M. Gordon Widenhouse, Jr., Chapel Hill, for Pettis.
*388 Amy C. Kunstling, Assistant Attorney General, Rick Shaffer, District Attorney, for State of NO.
Prior report: ___ N.C.App. ___, 651 S.E.2d 231.

ORDER
Upon consideration of the petition filed on the 23rd day of October 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of April 2008."